Citation Nr: 1520060	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  12-11 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent prior to March 21, 2011, and in excess of 80 percent thereafter, for service-connected keratoconus of the bilateral eyes.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1978 to July 1985.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2012 rating decision in which the RO in San Diego, California denied a claim for an increased rating for keratoconus of the bilateral eyes.  In September 2009, through his representative, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2012.  In May 2012, the Veteran submitted a statement, which was accepted as a substantive appeal in lieu of a VA Form 9 (Appeal to the Board of Veterans' Appeals).  Jurisdiction over the claim has since been transferred to the RO in Atlanta, Georgia.

In October 2011, the Veteran testified during a hearing before a Decision Review Officer at the RO.  A transcript of that hearing is of record.

In a June 2012 rating decision, the Atlanta RO increased the Veteran's disability rating for keratoconus of the bilateral eyes to 80 percent, effective March 21, 2011. 

This appeal was processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, paperless; electronic Virtual VA file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals documents that are either duplicative of those contained in the VBMS file or are irrelevant to the issue on appeal.


FINDING OF FACT

In December 2014, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that a withdrawal of the appeal as to the increased rating claim for keratoconus of the bilateral eyes was requested.

CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran with respect to the claim on appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. 
§ 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Appeals withdrawn on record at a hearing are an exception to the requirement for a written withdrawal.  See 38 C.F.R. § 20.204(b). 

As noted above, in a signed statement received in December 2014, the Veteran indicated that he wished to withdraw from appeal his increased rating claim for keratoconus of the bilateral eyes.  In April 2015, his representative submitted a statement that confirmed the Veteran's desire to withdraw the appeal.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review the matter on appeal, and the appeal must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


